DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,3,4,5,6,9,13,14,15,17,20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PATEL 20220009373.
CLAIMS 1,13
	PATEL discloses a vehicle-based microgrid comprising:
a vehicle having a power source and a network; and
a controller operable to operate the power source to supply power to the network for
consumption by loads on the network and to adjust operation of the power source in supplying
power to the network upon a battery source being added to the network. 
(Abstract
An efficient system and method for usage, storage, and sharing of electrical energy with buildings, vehicles, and power grid distribution equipment. More specifically, a microgrid power system and method of use that interconnects an electric vehicle with a home grid-based power system for optimized energy management of the combined power sources.)
CLAIMS 2,14
	PATEL discloses the vehicle-based microgrid of claim 1 wherein:
the controller is operable to operate the battery source to supply power to the network
to account for adjusted operation of the power source whereby the power supplied to the network for
consumption by the loads on the network is unchanged.
(PATEL TEACHES CLAIM 14. A method of operating an electric vehicle home microgrid power system, comprising the steps of: net-meter coupling an electric vehicle to a home power system through an onboard vehicle charging circuit comprising a vehicle battery and battery management system; transmitting telematics of the vehicle charging circuit to a mode selector via a microcontroller preconfigured with machine-readable instructions to instruct the mode selector to operate by; switching to vehicle-to-home operating mode upon grid failure, if a battery voltage sense circuit determines that the vehicle battery has sufficient power to discharge and power the home; else switching to grid-to-vehicle operating mode when the grid current sense circuit senses grid operation, thereby routing grid power to the home and vehicle in accordance with day ahead forecasting; else switching to vehicle-to-home operating mode when the home is operating in peak demand hours as calculated during the previous day, whereby the vehicle battery is switched to power the home thereby reducing the net metering; else switching to vehicle-to-grid operating mode when net metering determines that grid conditions are suitable to accept vehicle power; else switching to grid-to-vehicle operating mode if the vehicle battery state of charge is less than a predetermined threshold, whereby the grid powers the home and charges the vehicle battery; and else switching off the vehicle charging circuit when the vehicle battery state of charge is greater than or equal to a predetermined threshold.)

CLAIMS 3,5,6,15
	PATEL discloses the vehicle-based microgrid of claim 1 wherein:
the controller is further operable to readjust operation of the power source in
supplying power to the network upon the battery source being removed from the network.
PATEL teaches optional home battery storage system 42, the storage system being removed from the network reduces the charging mode current load on the microgrid, but inherently must adjust for the storage system discharge mode, increasing the load on the microgrid.
CLAIMS 4
	PATEL discloses the vehicle-based microgrid of claim 1 wherein:
the vehicle includes a plurality of power sources; and
the controller is further operable to operate the power sources to supply power to the
network for consumption by loads on the network and to adjust operation of the power sources in
supplying power to the network upon the battery source being added to the network (PATEL teaches grid-to-vehicle operating mode when the grid current sense circuit senses grid operation, thereby routing grid power to the home and vehicle in accordance with day ahead forecasting; else switching to vehicle-to-home operating mode when the home is operating in peak demand hours as calculated during the previous day, whereby the vehicle battery is switched to power the home thereby reducing the net metering; else switching to vehicle-to-grid operating mode when net metering determines that grid conditions are suitable to accept vehicle power; else switching to grid-to-vehicle operating mode if the vehicle battery state of charge is less than a predetermined threshold).




CLAIMS 9,17,20
	PATEL discloses the vehicle-based microgrid of claim 1 wherein:
the vehicle is an electric vehicle having a traction battery; and the power source is the traction battery of the electric vehicle (a traction battery is an inherent energy source to supply energy to the electric motors to drive the vehicle).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7,8,10,11,12,16,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PATEL 20220009373.
CLAIMS 7,8,16,18
	PATEL discloses the vehicle-based microgrid of claim 1.
PATEL teaches optional battery storage system in the home. PATEL does not teach 
the battery source is a battery that is on-board the vehicle and that is not the power
source.
	PATEL discloses a controller that controls loads on the network. It would have been obvious to one having ordinary skill in the art to locate an optional battery in the home or on the vehicle, since the network interconnects the vehicle to the home.


CLAIM 10
	PATEL discloses an electric vehicle includes an efficient system and method for usage, storage, and sharing of electrical energy with buildings, vehicles, and power grid distribution equipment (abstract), it is obvious that the power source is the electric generator of the vehicle when the generator is in a charging mode.
CLAIMS 11,19
	PATEL teaches an optional battery, it would have been obvious to one having ordinary skill in the art to have used a battery in a non-electric vehicle as an optional battery to supply emergency power to the microgrid.
CLAIM 12
	PATEL discloses the vehicle-based microgrid of claim 1.
Patel teaches whereby the vehicle battery is switched to power the home thereby reducing the net metering.
It would be obvious to one having ordinary skill in the art to connect a second vehicle having a power source; and
the controller is further operable to adjust operation of the power source of the second
vehicle in supplying power to the network upon the battery source being added to the network to supply more electrical energy to the microgrid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049. The examiner can normally be reached 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
July 22, 2022




/ROBERT L DEBERADINIS/Primary Examiner, Art Unit 2836